Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.

Priority
The application has claimed priority based on prior filed U.S. Application Serial No. 16837399 (now U.S. Patent No. 11372505) filed on April 1, 2020.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16837399, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, for example claims 6 and 20 which recite “wherein a thickness of the planarization layer is equal or greater than 1.5 microns”.
Examiner notes that prior filed application No. 16837399 does not appear to discuss the thickness of “a planarization layer arranged on and is in directly contact with the source-drain layer”  (see U.S. Patent Publication No. 20210026471 where “source-drain” is mentioned in paragraph 0031.  “Planarization layer” arranged on and in direct contact with a source-drain layer does not appear to be discussed.  Figure 1 illustrates “High THK PLN in figure 1a.  However, “High THK PLN” is not mentioned in the original specification.  Only “a planarization layer arranged on a side of the anode away from the touch module for planarizing the anode, and a thickness of the planarization layer is greater than 2.5 microns” in paragraphs 0012 and paragraph 0055 where “a planarization layer arranged on a side of the anode away from the touch module for planarizing the anode, and a thickness of the planarization layer is greater than 2.5 microns. Optionally, the thickness of the planarization layer is 2.8 microns, 3 microns, 3.5 microns, 4 microns, or 5 microns. Optionally, the thickness of the planarization layer is not greater than 10 microns.”  However, anode is not illustrated in the original figures)
This application repeats a substantial portion of prior Application No. 16837399, filed April 1, 2020, and adds disclosure not presented in the prior application (see instant paragraphs 0005, 0010-0014, 0053 in comparison to paragraphs 0005, 0011-0016, 0055 of prior filed application). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a thickness of the planarization layer is equal or greater than 1.5 microns” (claims 6 and 20) and “anode” (claims 7 and 13)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph 0031 references “CF” with respect to figure 1a.  However, figure 1a does not include a label of “CF”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1a appears to be described, at least in part, by paragraph 0031 of Applicant’s original specification.  However, several figure 1a labels are not clearly identified in paragraph 0031.  Specifically, for example “Pl1+Barrier1+Pl2+Barrie2+Buffer”, “OCA”, “OC2”, “High THK PLN”, “TFE IJP”, “Bottom Film” are not identified in paragraph 0031 in the same manner as for example “GI1”, “GI2”.  i.e. by parenthetical indication of element labels of the figure.  Examiner suggests including parenthetical indication in paragraph 0031 in order to clearly identify element labels of figure 1a in the specification so as to clarify which elements correspond to the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1, 14 is/are objected to because of the following informalities:  
Claim 1, lines 11-12 “a planarization layer arranged on and is in directly contact with the source-drain layer” should be “a planarization layer arranged on and is in direct contact with the source-drain layer”.  
Claim 14, lines 12-13 “a planarization layer arranged on and is in directly contact with the source-drain layer” should be “a planarization layer arranged on and is in direct contact with the source-drain layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 20080278070 in view of Watanabe et al, U.S. Patent Publication No. 2015/0255518, Abe et al, U.S. Patent Publication No. 20070230235, Ji et al, U.S. Patent Publication No. 20180175121 and Jo et al, U.S. Patent Publication No. 20170294491.

Consider claim 1, Kim teaches a touch display panel, comprising a display module (see Kim figure 6, element 240) and a touch module (see Kim figure 6, element 250) that are arranged in a stack, 

wherein the display module comprises an active layer (see Kim figure 2, element 102 semiconductor layer  Examiner takes Official notice that it is well-known in the transistor art to form a channel on an active layer composed of a semiconductor layer as evidenced by Li, U.S. Patent Publication No. 20190043995 paragraph 0027, Seko et al, U.S. Patent Publication No. 20150311351 paragraph 0011, Ni et al, U.S. Patent Publication No. 20140206139 paragraph 0058, Lee et al, U.S. Patent Publication No. 20070117280 paragraph 0055.  One of ordinary skill in the art would have been motivated to have incorporated an active layer so as to form a transistor using known techniques with predictable results.), a source-drain layer (see Kim figure 2, 104 source drain) and an intermediate insulation layer arranged between the active layer and the source-drain layer (see Kim paragraph 0043 where gate insulating layer is formed on the buffer layer on which the semiconductor layer 102 is formed, and a gate electrode 103 is formed on the gate insulating layer. An interlayer insulation layer is formed on the gate electrode 103, and source and drain electrodes 104 are formed on the interlayer insulation layer.), and 

the touch module comprises at least two touch electrodes (see Kim figure 6, element 251, 253), and a touch insulation layer between the at least two touch electrodes (see Kim paragraph 0065 where In order to prevent the fourth electrode 253 from contacting with the third electrode 251, transparent insulation materials are formed between a plurality of third electrodes 251 or a plurality of fourth electrodes 253, which allows the fourth electrode 253 to be spaced apart from the third electrode 251.); 



wherein the display module comprises a planarization layer arranged on and is in directly contact with the source-drain layer (see Kim figure 2, element 105), 

wherein 



Kim is silent regarding wherein the intermediate insulation layer and the touch insulation layer is made of an organic material.  In the same field of endeavor, Watanabe teaches a touch sensor having a capacitor with an insulating film serving as a dielectric layer that is formed of organic material (see Watanabe figure 12A, element 105, 348a, 348b and paragraphs 0103, 0143, 0245, 0407, 0513-0514).  One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Watanabe to have an organic material as a touch insulating film serving as a dielectric layer so as to form a capacitive touch sensor as suggested by Kim at paragraph 0047 using known techniques with predictable results.

Kim/Watanabe is silent regarding the intermediate insulation layer is made of an organic material.  In the same field of endeavor, EL display devices, Abe teaches a transistor having an organic insulating film (see Abe paragraph 0108, 0176, 0179, 0183 0190).  One of ordinary skill in the art would have been motivated to have further modified Kim to have an organic insulating film for a transistor as disclosed by Abe so as to form a switch for a display using known techniques with predictable results.

Kim is silent regarding wherein a pixel unit in the display module comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and at least one of the red sub-pixel, the green sub-pixel and the blue sub-pixel are a polygon with N sides or circle, and the N is an odd integer greater than 4.

In the same field of endeavor, display having pixels, Ji teaches a display having red, green and blue subpixels having N sides such as a regular pentagon or the like so as to form a multiple viewing –field pixel (see Ji paragraph 0034 where shape of each sub -pixel is a polygon of which the number of sides is greater than 4. For instance, in an embodiment of the present invention, the shape of each sub-pixel is a regular hexagon, and, it may also be a pentagon).  One of ordinary skill in the art would have been motivated to have further modified Kim to have incorporated red, green and blue subpixels so as to provide a color display using known techniques with predictable results.

Kim is silent regarding wherein each pixel unit comprises one blue subpixel, one red sub-pixel, and two green sub-pixels that are arranged in sequence along a first direction, and two green sub-pixels are arranged along a second direction perpendicular to the first direction; and wherein an area of one of the two green sub-pixels is less than an area of the blue subpixel, and wherein the red sub-pixel, the green sub-pixels, and the blue sub-pixel of a first row and the red sub-pixel, the green subpixels, and the blue sub-pixel of a second row are arranged in an offset and ordered manner.  In the same field of endeavor, organic light emitting display, Jo teaches each pixel unit comprises one blue subpixel, one red sub-pixel, and two green sub-pixels that are arranged in sequence along a first direction, and two green sub-pixels are arranged along a second direction perpendicular to the first direction; and wherein an area of one of the two green sub-pixels is less than an area of the blue subpixel so as to provide a pixel arrangement with an improved cognitive fill factor, minimized lattice defects, and minimized color fringe (see Jo figures 4-6 where figure 4 for example SR, SB and green subpixels are arranged as recited).  One of ordinary skill in the art would have been motivated to have further modified Kim with the teachings of Jo to include subpixels as disclosed by Jo so as to provide a subpixel arrangement with an improved cognitive fill factor, minimized lattice defects, and minimized color fringe.

Incorporation of the teaching of Jo would have resulted in having each pixel unit comprises one blue sub-pixel (see Jo figure 4 reproduced below, SB blue subpixel), one red sub-pixel (see Jo figure 4 reproduced below, SR red subpixel), and two green sub-pixels (see Jo figure 4 reproduced below, green subpixels) that are arranged in sequence along a first direction (see Jo reproduced below where SR, SB and green subpixels are arranged in sequence along the X axis), and two green sub-pixels are arranged along a second direction perpendicular to the first direction (see Jo figure 4 reproduced below where green subpixels are arranged in sequence along the Y axis); and 

wherein an area of one of the two green sub-pixels is less than an area of the blue sub-pixel (see Jo paragraph 0102 where an area of each of the shared red subpixel SR and the shared blue subpixel SB is larger than an area of each of the green subpixels SG).

    PNG
    media_image1.png
    725
    770
    media_image1.png
    Greyscale

and wherein the red sub-pixel, the green sub-pixels, and the blue sub-pixel of a first row and the red sub-pixel, the green subpixels, and the blue sub-pixel of a second row are arranged in an offset and ordered manner (see Jo figure 4 reproduced below where first row and second row are arranged in an offset and ordered manner.)

    PNG
    media_image2.png
    776
    753
    media_image2.png
    Greyscale




Consider claim 2, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 1 and further teaches wherein the organic material comprises at least one of silicone resin, acrylic resin, polyacrylic resin, and polyimide resin (see Kim paragraph 0056 where planarization layer 105 comprises at least one of acryl, polyimide, and benzocyclobutene (BCB).  Watanabe paragraphs 0513-0514 where as the insulating film 348a, the insulating film 348b, and the insulating film 371, an organic material such as polyimide, acrylic, polyamide, polyimide amide, or a benzocyclobutene-based resin can be used and Abe paragraph 0108, 0176, 0179, 0183 0190 specifically for example paragraph 0176 where insulating layer is formed with a single layer or a stack of a layer containing an inorganic material such as silicon, oxide of silicon, or nitride of silicon, or a layer containing an organic material such as an organic resin by a known means).

Consider claim 3, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 1 and further teaches wherein a thickness of the intermediate insulation layer is in a range of 1 to 3 micrometers (see Abe paragraph 0183 where insulating layer 762 is preferably formed to a thickness of 0.75 .mu.m to 3 .mu.m), and a thickness of the touch insulation layer is in a range of 1 to 3 micrometers (see Watanabe paragraph 0537-0538 where insulating film is preferably formed to have a thickness of greater than or equal to 10 nm and less than or equal to 3000 nm).

Consider claim 4, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 1 and further teaches wherein the touch display panel further comprises a thin film encapsulation layer (see Kim figure 2, element 130), and the thin film encapsulation layer is arranged between the intermediate insulation (see Kim paragraph 0043 where gate insulating layer is formed on the buffer layer on which the semiconductor layer 102 is formed, and a gate electrode 103 is formed on the gate insulating layer. An interlayer insulation layer is formed on the gate electrode 103, and source and drain electrodes 104 are formed on the interlayer insulation layer.) layer and the touch insulation layer (see Kim paragraph 0065 where In order to prevent the fourth electrode 253 from contacting with the third electrode 251, transparent insulation materials are formed between a plurality of third electrodes 251 or a plurality of fourth electrodes 253, which allows the fourth electrode 253 to be spaced apart from the third electrode 251. Watanabe figure 12A, element 348a).

Consider claim 7, Kim  as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 1 and further teaches wherein the display module comprises an anode (see Kim figure 2, element 106 first electrode corresponding to anode of paragraph 0005), and the planarization layer (see Kim figure 2, element 105) is arranged on a side of the anode away from the touch module (see Kim figure 6, element 250) for planarizing the anode (notice that planarization layer 105 provides planar surface for anode 106).

Consider claim 8,  Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 1 and further teaches a display device, comprising the touch display panel of claim 1 (see Kim figure 6, element 200 light emitting display device).

Consider claim 9, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 8 and further teaches wherein the organic material comprises at least one of silicone resin, acrylic resin, polyacrylic resin, and polyimide resin (see Kim paragraph 0056 where planarization layer 105 comprises at least one of acryl, polyimide, and benzocyclobutene (BCB).  Watanabe paragraphs 0513-0514 where as the insulating film 348a, the insulating film 348b, and the insulating film 371, an organic material such as polyimide, acrylic, polyamide, polyimide amide, or a benzocyclobutene-based resin can be used and Abe paragraph 0108, 0176, 0179, 0183 0190 specifically for example paragraph 0176 where insulating layer is formed with a single layer or a stack of a layer containing an inorganic material such as silicon, oxide of silicon, or nitride of silicon, or a layer containing an organic material such as an organic resin by a known means)..

Consider claim 10, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 8 and further teaches wherein a thickness of the intermediate insulation layer is in a range of 1 to 3 micrometers (see Abe paragraph 0183 where insulating layer 762 is preferably formed to a thickness of 0.75 .mu.m to 3 .mu.m), and a thickness of the touch insulation layer is in a range of 1 to 3 micrometers (see Watanabe paragraph 0537-0538 where insulating film is preferably formed to have a thickness of greater than or equal to 10 nm and less than or equal to 3000 nm).

Consider claim 11, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 8 and further teaches wherein the touch display panel further comprises a thin film encapsulation layer (see Kim figure 2, element 130), and the thin film encapsulation layer is arranged between the intermediate insulation (see Kim paragraph 0043 where gate insulating layer is formed on the buffer layer on which the semiconductor layer 102 is formed, and a gate electrode 103 is formed on the gate insulating layer. An interlayer insulation layer is formed on the gate electrode 103, and source and drain electrodes 104 are formed on the interlayer insulation layer.) layer and the touch insulation layer (see Kim paragraph 0065 where In order to prevent the fourth electrode 253 from contacting with the third electrode 251, transparent insulation materials are formed between a plurality of third electrodes 251 or a plurality of fourth electrodes 253, which allows the fourth electrode 253 to be spaced apart from the third electrode 251. Watanabe figure 12A, element 348a).

Consider claim 14, Kim teaches a method for preparing a touch display panel, comprising: forming a display module (see Kim figure 6, element 240), the display module comprising an active layer (see Kim figure 2, element 102 semiconductor layer), a source-drain layer (see Kim figure 2, 104 source drain) and an intermediate insulation layer arranged between the active layer and the source-drain layer (see Kim paragraph 0043 where gate insulating layer is formed on the buffer layer on which the semiconductor layer 102 is formed, and a gate electrode 103 is formed on the gate insulating layer. An interlayer insulation layer is formed on the gate electrode 103, and source and drain electrodes 104 are formed on the interlayer insulation layer.); and 

forming a touch module (see Kim figure 6, element 250) on the display module, the touch module comprising at least two touch electrodes (see Kim figure 6, element 251, 253) and a touch insulation layer between the at least two touch electrodes (see Kim paragraph 0065 where In order to prevent the fourth electrode 253 from contacting with the third electrode 251, transparent insulation materials are formed between a plurality of third electrodes 251 or a plurality of fourth electrodes 253, which allows the fourth electrode 253 to be spaced apart from the third electrode 251.); 



wherein the display module comprises a planarization layer arranged on and is in directly contact with the source-drain layer (see Kim figure 2, element 105), 

wherein the 



Kim is silent regarding wherein the intermediate insulation layer and the touch insulation layer is made of an organic material.  In the same field of endeavor, Watanabe teaches a touch sensor having a capacitor with an insulating film serving as a dielectric layer that is formed of organic material (see Watanabe figure 12A, element 105, 348a, 348b and paragraphs 0103, 0143, 0245, 0407, 0513-0514).  One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Watanabe to have an organic material as a touch insulating film serving as a dielectric layer so as to form a capacitive touch sensor as suggested by Kim at paragraph 0047 using known techniques with predictable results.

Kim/Watanabe is silent regarding the intermediate insulation layer is made of an organic material.  In the same field of endeavor, EL display devices, Abe teaches a transistor having an organic insulating film (see Abe paragraph 0108, 0176, 0179, 0183 0190).  One of ordinary skill in the art would have been motivated to have further modified Kim to have an organic insulating film for a transistor as disclosed by Abe so as to form a switch for a display using known techniques with predictable results.

Kim is silent regarding wherein a pixel unit in the display module comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and at least one of the red sub-pixel, the green sub-pixel and the blue sub-pixel are a polygon with N sides or circle, and the N is an odd integer greater than 4.

In the same field of endeavor, display having pixels, Ji teaches a display having red, green and blue subpixels having N sides such as a regular pentagon or the like so as to form a multiple viewing –field pixel (see Ji paragraph 0034 where shape of each sub -pixel is a polygon of which the number of sides is greater than 4. For instance, in an embodiment of the present invention, the shape of each sub-pixel is a regular hexagon, and, it may also be a pentagon).  One of ordinary skill in the art would have been motivated to have further modified Kim to have incorporated red, green and blue subpixels so as to provide a color display using known techniques with predictable results.

Kim is silent regarding wherein each pixel unit comprises one blue subpixel, one red sub-pixel, and two green sub-pixels that are arranged in sequence along a first direction, and two green sub-pixels are arranged along a second direction perpendicular to the first direction; and wherein an area of one of the two green sub-pixels is less than an area of the blue subpixel, and wherein the red sub-pixel, the green sub-pixels, and the blue sub-pixel of a first row and the red sub-pixel, the green subpixels, and the blue sub-pixel of a second row are arranged in an offset and ordered manner.  In the same field of endeavor, organic light emitting display, Jo teaches each pixel unit comprises one blue subpixel, one red sub-pixel, and two green sub-pixels that are arranged in sequence along a first direction, and two green sub-pixels are arranged along a second direction perpendicular to the first direction; and wherein an area of one of the two green sub-pixels is less than an area of the blue subpixel so as to provide a pixel arrangement with an improved cognitive fill factor, minimized lattice defects, and minimized color fringe (see Jo figures 4-6 where figure 4 for example SR, SB and green subpixels are arranged as recited).  One of ordinary skill in the art would have been motivated to have further modified Kim with the teachings of Jo to include subpixels as disclosed by Jo so as to provide a subpixel arrangement with an improved cognitive fill factor, minimized lattice defects, and minimized color fringe.

Incorporation of the teaching of Jo would have resulted in having each pixel unit comprises one blue sub-pixel (see Jo figure 4 reproduced below, SB blue subpixel), one red sub-pixel (see Jo figure 4 reproduced below, SR red subpixel), and two green sub-pixels (see Jo figure 4 reproduced below, green subpixels) that are arranged in sequence along a first direction (see Jo reproduced below where SR, SB and green subpixels are arranged in sequence along the X axis), and two green sub-pixels are arranged along a second direction perpendicular to the first direction (see Jo figure 4 reproduced below where green subpixels are arranged in sequence along the Y axis); and 

wherein an area of one of the two green sub-pixels is less than an area of the blue sub-pixel (see Jo paragraph 0102 where an area of each of the shared red subpixel SR and the shared blue subpixel SB is larger than an area of each of the green subpixels SG).

    PNG
    media_image1.png
    725
    770
    media_image1.png
    Greyscale

and wherein the red sub-pixel, the green sub-pixels, and the blue sub-pixel of a first row and the red sub-pixel, the green subpixels, and the blue sub-pixel of a second row are arranged in an offset and ordered manner (see Jo figure 4 reproduced below where first row and second row are arranged in an offset and ordered manner.)

    PNG
    media_image2.png
    776
    753
    media_image2.png
    Greyscale


Consider claim 16, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 14 and further teaches wherein the organic material comprises at least one of silicone resin, acrylic resin, polyacrylic resin, and polyimide resin (see Kim paragraph 0056 where planarization layer 105 comprises at least one of acryl, polyimide, and benzocyclobutene (BCB).  Watanabe paragraphs 0513-0514 where as the insulating film 348a, the insulating film 348b, and the insulating film 371, an organic material such as polyimide, acrylic, polyamide, polyimide amide, or a benzocyclobutene-based resin can be used and Abe paragraph 0108, 0176, 0179, 0183 0190 specifically for example paragraph 0176 where insulating layer is formed with a single layer or a stack of a layer containing an inorganic material such as silicon, oxide of silicon, or nitride of silicon, or a layer containing an organic material such as an organic resin by a known means).

Consider claim 17, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 14 and further teaches wherein a thickness of the intermediate insulation layer is in a range of 1 to 3 micrometers (see Abe paragraph 0183 where insulating layer 762 is preferably formed to a thickness of 0.75 .mu.m to 3 .mu.m), and a thickness of the touch insulation layer is in a range of 1 to 3 micrometers (see Watanabe paragraph 0537-0538 where insulating film is preferably formed to have a thickness of greater than or equal to 10 nm and less than or equal to 3000 nm).

Consider claim 18, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 14 and further teaches wherein the touch display panel further comprises a thin film encapsulation layer (see Kim figure 2, element 130, figure 6, element 230), and the thin film encapsulation layer is arranged between the intermediate insulation (see Kim paragraph 0043 where gate insulating layer is formed on the buffer layer on which the semiconductor layer 102 is formed, and a gate electrode 103 is formed on the gate insulating layer. An interlayer insulation layer is formed on the gate electrode 103, and source and drain electrodes 104 are formed on the interlayer insulation layer.) layer and the touch insulation layer (see Kim paragraph 0065 where In order to prevent the fourth electrode 253 from contacting with the third electrode 251, transparent insulation materials are formed between a plurality of third electrodes 251 or a plurality of fourth electrodes 253, which allows the fourth electrode 253 to be spaced apart from the third electrode 251. Watanabe figure 12A, element 348a).

Claim(s) 5, 12-13, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 20080278070, Watanabe et al, U.S. Patent Publication No. 2015/0255518, Abe et al, U.S. Patent Publication No. 20070230235, Ji et al, U.S. Patent Publication No. 20180175121 and Jo et al, U.S. Patent Publication No. 20170294491 in view of Lee et al, U.S. Patent Publication No. 20170069692.

Consider claim 5, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 4.  Kim is silent regarding wherein the touch display panel further comprises a color filter, and the color filter is arranged on a side of the touch insulation layer away from the thin film encapsulation layer and reused as a circular polarizer.

In the same field of endeavor, Lee teaches an organic light emitting display device having a shielding pattern including a color filter layer and a black matrix layer disposed at the touch electrode array 150 side, rather than the circular polarizing plate so as to reduce or prevent visibility of external light (see Lee figure 15, element 159 and paragraph 0147).  One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Lee to have incorporated a shielding pattern including a color filter layer so as to provide color images and reduce or prevent visibility of external light as disclosed by Lee using known techniques with predictable results.

Consider claim 12, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 11.  Kim is silent regarding wherein the touch display panel further comprises a color filter, and the color filter is arranged on a side of the touch insulation layer away from the thin film encapsulation layer and resused as a circular polarizer.

In the same field of endeavor, Lee teaches an organic light emitting display device having a shielding pattern including a color filter layer and a black matrix layer disposed at the touch electrode array 150 side, rather than the circular polarizing plate so as to reduce or prevent visibility of external light (see Lee figure 15, element 159 and paragraph 0147).  One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Lee to have incorporated a shielding pattern including a color filter layer so as to provide color images and reduce or prevent visibility of external light as disclosed by Lee using known techniques with predictable results.

Consider claim 13,  Kim as modified by Watanabe, Abe, Ji, Jo and Lee teaches all the limitations of claim 12 and further teaches wherein the display module comprises an anode (see Kim figure 2, element 106 first electrode corresponding to anode of paragraph 0005), and the planarization layer (see Kim figure 2, element 105) is arranged on a side of the anode away from the touch module (see Kim figure 6, element 250) for planarizing the anode (notice that planarization layer 105 provides planar surface for anode 106).

Consider claim 15, Kim as modified by Watanabe, Abe, Ji, Jo and Lee teaches all the limitations of claim 14 and further teaches wherein the method further comprises forming a thin film encapsulation layer for covering the display module before the forming the touch module on the display module (see Kim figure 2, element 130 and figure 6, element 230); 

wherein the forming the touch module on the display module comprises forming the touch module on the thin film encapsulation layer (see Kim figure 6, element 250 formed on element 230); and 

wherein the method further comprises forming a color filter on the touch module after the forming the touch module on the display module (see Lee figure 15, element 159 and paragraph 0147).

Consider claim 19, Kim as modified by Watanabe, Abe, Ji, Jo and Lee teaches all the limitations of claim 16 and further teaches wherein the touch display panel further comprises a color filter, and the color filter is arranged on a side of the touch insulation layer away from the thin film encapsulation layer and reused as a circular polarizer (see Lee figure 15, element 159 and paragraph 0147).

Claim(s) 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 20080278070, Watanabe et al, U.S. Patent Publication No. 2015/0255518, Abe et al, U.S. Patent Publication No. 20070230235, Ji et al, U.S. Patent Publication No. 20180175121 and Jo et al, U.S. Patent Publication No. 20170294491 in view of Kwak et al, U.S. Patent Publication No. 20060170634.

Consider claim 6, Kim as modified by Watanabe, Abe, Ji, and Jo teaches all the limitations of claim 1.  Kim is silent regarding wherein a thickness of the planarization layer is equal or greater than 1.5 microns.  
In the same field of endeavor, organic light emitting device, Kwak teaches a planarization layer having a thickness range of 5000 angstrom (0.5 micrometers) to 30000 angstrom (3 micrometers) so as to prevent crosstalk due to parasitic capacitance (see Kwak paragraph 0056).  One of ordinary skill in the art would have been motivated to provide a planarization insulation layer having a thickness greater than or equal to 1.5 microns so as to prevent crosstalk due to parasitic capacitance.

Consider claim 20, Kim as modified by Watanabe, Abe, Ji, Jo and Kwak teaches all the limitations of claim 14 and further teaches wherein a thickness of the planarization layer is equal or greater than 1.5 microns (see Kwak paragraph 0056).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11372505. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim
Patented claim
A touch display panel, comprising a display module and a touch module that are arranged in a stack, 

wherein the display module comprises an active layer, a source-drain layer and an intermediate insulation layer arranged between the active layer and the source-drain layer, 

and the touch module comprises at least two touch electrodes and a touch insulation layer between the at least two touch electrodes; 

wherein a pixel unit in the display module comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and at least one of the red sub-pixel, the green sub-pixel and the blue sub-pixel are a polygon with N sides or circle, and the N is an odd integer greater than 4, 

wherein the display module comprises a planarization layer arranged on and is in directly contact with the source-drain layer, 





wherein the intermediate insulation layer, the touch insulation layer and the planarization layer are all made of an organic material, 

wherein each pixel unit comprises one blue sub-pixel, one red sub-pixel, and two green sub-pixels that are arranged in sequence along a first direction, and two green sub-pixels are arranged along a second direction perpendicular to the first direction, 

wherein an area of one of the two green sub-pixels is less than an area of the blue sub-pixel, and 

wherein the red sub-pixel, the green sub-pixels, and the blue sub-pixel of a first row and the red sub-pixel, the green sub-pixels, and the blue sub-pixel of a second row are arranged in an offset and ordered manner.
A touch display panel, comprising a display module and a touch module that are arranged in a stack, 

wherein the display module comprises an active layer, a source-drain layer and an intermediate insulation layer arranged between the active layer and the source-drain layer, 

and the touch module comprises at least two touch electrodes and a touch insulation layer between the at least two touch electrodes; 

wherein a pixel unit in the display module comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-pixel, the green sub-pixel and the blue sub-pixel are each a polygon with N sides or circle, and the N is an odd integer greater than 4, 

wherein the display module comprises a planarization layer arranged on and is in directly contact with the source-drain layer, and 

a thickness of the planarization layer is equal to or greater than 3.5 microns, 


wherein the intermediate insulation layer, the touch insulation layer and the planarization layer are all made of an organic material, 

wherein each pixel unit comprises one blue sub-pixel, one red sub-pixel, and two green sub-pixels that are arranged in sequence along a first direction, and two green sub-pixels are arranged along a second direction perpendicular to the first direction, 

wherein an area of one of the two green sub-pixels is less than an area of the blue sub-pixel, and 

wherein the red sub-pixel, the green sub-pixels, and the blue sub-pixel of a first row and the red sub-pixel, the green sub-pixels, and the blue sub-pixel of a second row are arranged in an offset and ordered manner.


It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of the application claim 1.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Lee et al, U.S. Patent Publication No. 2014/0183478 (flexible display), Lee et al, U.S. Patent Publication No. 2010/0134426 (touch sensible organic light emitting device), Zhai, U.S. Patent Publication No. 2017/0364187 (flexible display).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625